CULPEPPER, Judge.
This is a companion case to Tommy E. Smith, et al. v. The Hartford Insurance Group et al., La.App., 295 So.2d 447 in which a separate opinion is rendered by us this date.- In the present case, the plaintiff, State Farm Mutual Automobile Insurance Company, carried liability and extended coverage insurance on the Smith vehicle. It paid to the Smiths the sum of $2,000 in medical expenses and $914.36 for repairs to their vehicle. Judgment for these amounts was rendered in favor of State Farm and against the defendants, Rotary Sowell, William Baggett and Liberty Mutual Insurance Company, in solido. These defendant appealed.
For the reasons stated in the companion case, the judgment in the present matter is affirmed. All costs of this appeal are assessed against the defendants who are cast.
Affirmed.